Citation Nr: 1812517	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  08-36 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for chest pain, to include chest tightness.


ATTORNEY FOR THE BOARD

K. Jobe, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Army from January to May 2003, and then in February 2006 through June 2007.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 Rating Decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, denying the claim currently on appeal.  Since then jurisdiction has been transferred to the RO in Atlanta, Georgia. 

The Board remanded the case in November 2014 and January 2016 to afford the Veteran an opportunity for a hearing.  The Veteran, with the assistance of counsel, appeared and testified at a video hearing before the undersigned in August 2017.  It has now been returned to the Board for the purpose of appellate review.

In January 2018, the Veteran indicated she no longer wanted her representation, and as such they have been removed from all correspondence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a March 2007 application for vocational rehabilitation for shin splints, chronic leg pain, early stages of arthritis in knees and ankles, hypertension, asthma and irregular bleeding.  In June 2007, the Veteran amended the claim to include chest pain and gastroesophageal reflux disorder.

Service treatment records from April and September 2006 document the Veteran complained of chest pain with shortness of breath.  The pain occurred whether engaging in physical activity or in nonspecific activity, e.g. sitting or sleeping.  The physician noted that the chest pain was related to the shortness of breath and tachycardia.  The Veteran began medications for hypertension.  In March 2007, the Veteran was again seen with complaints of chest pain, her history of asthma and hypertension was noted and she was discharged with a diagnosis of atypical chest pain, which resolved by morning. 

In July 2007, the Veteran submitted to a VA examination.  The Veteran stated she had hypertension and was on medication for at least one year, symptoms described were chest pain, fast pounding and racing heart.  Radiology testing for the chest was normal as was the Veteran's blood pressure.  At this time the Veteran had been service-connected for a number of disabilities, of note was hypertension, asthma, and dysthymic disorder. 

In August 2007, the Veteran was again examined by a physician contracted through VA.  Again the Veteran reported chest pain; she described tightness in the chest and racing heartbeat.  She was not taking any medications for this problem specifically, and testing, as well as imaging, of the chest was normal.  The examiner noted that the chest pain was more likely secondary to stress. 

Then in October 2009, the Veteran was examined by a physician for the purposes of VA compensation.  The Veteran stated the symptoms of her hypertension included chest pain, shortness of breath and racing heart.  The Veteran further stated she was being treated with medication for this condition, but that the response has been poor.  The examiner concluded that the Veteran's diagnosis of hypertension, which was supported by abnormalities in the EKG testing, remained unchanged, that the chest pains were unresponsive to the treatment.  Stress tests performed on this day came back negative, and the examiner commented no further diagnosis needed. 

In March 2012, in connection to her service-connected asthma, the Veteran underwent a VA examination.  At this examination the Veteran noted she experienced chest tightness and shortness of breath when walking across campus.  

The September 2007 Rating Decision denied service connection for chest pain because service medical records did not show a diagnosis of any chronic chest/heart condition.  Furthermore, the RO noted that the treadmill test performed in the August 2007 examination did not diagnose a chronic condition because there was no pathology.  The subsequent Statement of the Case (SOC) noted that there is no specific diagnosis for the Veteran's chest pain and it is often attributed to hypertension.  

In December 2017, a private physician submitted a statement regarding the Veteran's alleged chest pain.  The physician, performed a full cardiac workup including EKGs, a stress test and an echocardiogram, and diagnosed the Veteran with chronic costochondritis.  The physician further notes there is no cure, or definitive confirmatory test.  The physician does not provide a statement as to whether this now diagnosed condition was incurred to or related to the Veteran's time in service.  Therefore, an additional examination and opinion are necessary.  


Accordingly, the case is REMANDED for the following action:

1.  Retrieve any outstanding VA and private treatment records relevant to the claim, to include EKGs, stress tests, and any other cardiac testing performed during the pendency of this claim   

2.  Arrange for a cardiac/chest examination. 

3.  After testing has been performed, arrange for an internal medicine or cardiovascular physician to review the updated claims file, including cardiac testing, and address the following: 

a)	Whether the Veteran's chest pain is consistent with a diagnosis of chronic costochondritis or otherwise, a separate and distinct condition from the Veteran's already service-connected disabilities.

b) 	Whether it is at least as likely as not (i.e. there is a 50 percent probability or more) that Veteran's costochondritis had its onset in service or is otherwise related to service.
b)	Whether it is at least as likely as not (i.e. there is a 50 percent probability or more) that Veteran's costochondritis had its onset in service or is otherwise related to service.  

A complete explanation must be provided in support of the conclusion reached. 
 
If the Veteran does not appear for the VA examination, the requested medical opinion should still be obtained based on the evidence of record.

4.  Then, the record should again be reviewed.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




